Title: Address from the Delaware Nation, 10 May 1779
From: Delaware Nation
To: Washington, George



[Princeton, N.J.] May 10th 1779.

The Delaware Nation by their Chief Men, chosen for that purpose, beg leave to represent to the United States of America in Congress assembled, & to his Excellency General Washington, as follows.
1st That at their several Treaties with the Commissioners of Congress, & with the Agent for the United States, held at Pittsburgh in the Years 1775, 1776 & 1777, the said Nation were solicited, & they agreed to renew & strengthen their Friendship with the Inhabitants of the said States under their present Revolution & Government—This Friendship the said Nation have preserved inviolate; observing a strict Neutrality between the United States & Brittain, agreeable to the repeated recommendations of Congress by their Commissioners & Agent as aforesaid, notwithstanding the unprovoked Injuries they have repeatedly received, which they have been willing to attribute to ill designing ignorant Men & not to any evil Intentions of the United States, or any of them, or their Officers.
2d That when Congress & the Delaware Nation renew’d their Friendship as abovemention’d, the former promised, & engaged to supply the latter, in exchange for their Peltries, with Cloathing & other Goods; which from Custom have become absolutely necessary for the Subsistence of their Women & Children—This Engagement has been renew’d on the part of Congress, at four different public Treaties successively, without ever having been complied with in any degree; whereby the said Delaware Nation have become poor & Naked & are now reduced to such Extremity as to induce them to send the Undernamed Chiefs & Counsellors of their Nation, to represent in person their Situation to Congress, & to his Excellency General Washington, that they may receive a certainty whether or not their Necessities can be relieved & their several requests complied with, or whether they must look to the English alone for the Supplies of all their Wants.
3d That the Delaware Nation have ever been, during the present War between Brittain & the United States, & still are of Opinion, that it is their Interest & the Interest of the United States, that the said Nation should observe the strictest Neutrality; which Neutrality they are determined to maintain, so long as in their power, agreeable to the wise recommendation of Congress; And they hope & expect that Congress & his Excellency Genl Washington will give such Orders as will prevent any further Infringement of the Friendship & Alliance subsisting between the said Delaware Nation & the United States of America, agreeable to the Treaties at Fort Pitt beforementiond.
4th That the said Delaware Nation have on the Invitation of Congress by their Commissioners & Agent, sent down three Children of their principal Chiefs, to be placed at School by Congress—these Children if they live & improve the Advantages offerd to them will naturally have great Interest & Influence in the Councils of the said Nation, who therefore wish them to be educated accordingly—And for this favour we beg leave to be obligated to the Wisdom & Generosity of Congress alone—And should it be agreeable to Congress, we are ready to increase the Number, in order that Our Nation may the sooner & more effectually be brought to embrace civilized Life, & become one People with our Bretheren of the United States. The Delaware Nation think they cannot give more ample Testimony than this, of their firm Resolution to continue an inviolate Friendship with the United States of America to the End of Time; And for ⟨this⟩ desirable purpose the said Delaware Nation have repeatedly applied to Congress, through their Commissioners & Agent, f⟨or⟩ School Masters & Mistresses to be sent among them; & for Usefull tradesmen & Husbandmen to instruct the Youth of their Nation in usefull Arts: these though expensive at present, may in time be fully repaid to the united States in many respects.
5th That the said Delaware Nation have establish’d a town where Numbers of them have embraced Christianity under the Instruction of the Reverend & Worthy Mr David Ziesberger whose honest zealous Labours & good Examples have induced many of them to listen to the Gospel of Jesus Christ, which has been a Means of introducing considerable Order, Regularity & Love of Peace into the Minds of the whole Nation—They therefore hope Congress will countenance & promote the Mission of this Gentleman, so far as they may deem expedient, & they may rely that the Delaware Nation will afford every Encouragement thereto in their Power.
6th That in the Year 1778 General McIntosh & the Commissioners of Congress put a War Belt & Tomhawk into the Hands of the said Delaware Nation & induced some of their Chiefs to sign certain Writings, which to them were perfectly unintelligible; & which, they have since found were falsely interpreted to them & contained Declarations & Engagements they never intended to make or enter into—The said Delaware Nation have therefore return’d the said Tomhawk & Belt into the Hands of the Agent for the United States & have desired him to bury them, as they have created great Confusion among Us & drove off two hundred of our People into the Neighbourhood of the English—but, as the Agent of Congress has now buried this Tomhawk & Belt, so as never to rise again, the Delaware Nation promise to bring back their People to their own Towns on Muskingham. This Tomhawk & Belt were well nigh driving our whole Nation off; but by a timely Message from Congress, we are determined to sit still untill we know their Minds further on this Business.
7th That as a free & independant People (which the Delaware Nation have ever declared themselves to be) they claim as their sole Property, all the Lands they have long inhabited & hunted on, contain’d within the following Boundaries—Vizt From the Mouth of the Allegany River at Fort Pitt to Venango & from thence up French Creek & by La Beuf along the old Road to Presqu’ Isle on the East—The Ohio River, including all the Islands in it from Fort Pitt to the Wabache, on the South. Thence up the River Wabache to that Branch call’d O,pé, co, mee, cah & up the same to the Head thereof, & from thence to the Head Waters & Springs of the great Miami or Rocky River, thence across to the Head Waters & Springs of the most Northwestern Branches of Scioto River, thence to the Head Westernmost Springs of Sandusky River, thence down the said River including the Islands in it & in the little Lake to Lake Erie, on the West, & Northwest—And Lake Erie on the North—These Boundaries contain the Cessions of Lands made to the Delaware Nation by the Wiandots & other Nations, And the Country we have seated our Grand Children the Shawnese upon in our Laps—And we promise to give to the United States of America, such a part of the above described Country as will be convenient to them & Us, that they may have room for their Childrens Children to sit down upon.
We pray that God may put Wisdom & Virtue into the Minds & Hearts of the Representatives of the United States of America & the Commander in chief of their Forces & instruct them to give such an Answer to the Delaware Nation as may cement & make an everlasting Union between their respective Nations, so that they may be considerd as one People.
